DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-18 in the reply filed on 01/18/2022 is acknowledged.
Examiner suggests that Applicant response to the status of claims 19-30 in the next office action as being withdrawn or canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2020, 08/23/2021, and 01/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 08/06/2020 are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0044917 to Mork et al.
With regard to claims 1 and 10, Mork discloses a transaction and identity verification system comprising: 
a processor (paragraph 110); 
a memory including computer program code (paragraph 111); 
wherein executing the computer program code by the processor causes the transaction and identity verification system to utilize a private permissioned distributed ledger to: qualify users for different capabilities within the system using a registration process (Fig, 1, paragraphs 4 and 23, a system and environment 100. Embodiments of the present invention address the above needs and/or achieve other advantages by providing apparatuses (e.g., a system, computer program product and/or other devices) and methods for secure verification of identity data. Once the client has signed the customer up for the product or service of the client, the client system can transmit an indication of the enrollment, allowing the system to record the new enrollment event in on a node and distributed ledger of the private block chain network.); and 
verify identities and purchase eligibilities of the users (paragraphs 53-54,56-57, and 66, Where the system receives, from a client system, a request for verification of a customer for a product or service of the client, where the request includes a baseline set of customer information. Additionally, the term “customer,” as used herein, refers to an individual person, or a group of individuals, that are customers of the client entity and 402. This request of customer verification includes at least a baseline amount of customer information, referred to as the baseline customer information in block 402. In some embodiments, the baseline customer information is a minimum amount of information about an individual that the managing entity system can use to verify the identity of that individual. The amount of information required in the baseline customer information for the verification request can change based on the type of product or service that the client entity is providing. For example, if the client entity system is providing a small credit line, the baseline customer information may be only a few pieces of customer information or data. When the received baseline customer information does match the stored customer information on the private block chain network, the system transmits, to the client system, a customer key associated with the stored customer information on the private block chain network, where the customer key includes an indication that the customer is verified, as shown in block 410.).  
With regard to claims 2 and 11, Mork discloses the registration process comprises searching publicly available datasets to locate a most probable match of the users' identity (paragraphs 7 and 52, associate the customer key with the stored customer information on the private block chain network to locate the stored customer 
With regard to claims 3 and 12, Mork discloses the registration process comprises formulating a series of knowledge-based authentication questions which the users must answer (paragraphs 35 and 57, The client entity system 120 may have its own interactions with the user 110, where the user 110 is requesting access to, or enrollment in, a product or service of the client entity.  Therefore, the client entity system 120 can request a baseline amount of customer information from the user 110. The amount of information required in the baseline customer information for the verification request can change based on the type of product or service that the client entity is providing. For example, if the client entity system is providing a small credit line, the baseline customer information may be only a few pieces of customer information or data.  If the received baseline customer information does not meet the managing entity's requirement for the product or service indicated in the client entity's request for verification, the managing entity system can transmit a request for additional information to be included in the received baseline customer information).  
With regard to claims 4 and 13, Mork discloses the registration process comprises using a confidence scoring engine to calculate a user confidence score from data being collected about the users (paragraphs 62 and 94, In some embodiments, the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044917 to Mork et al., in view of U.S. Patent Application Publication No. 2008/0276944 to Samovar et al.
With regard to claims 5 and 14, Mork substantially discloses the claimed invention, however, Mork does not disclose referencing the users identity against public and proprietary watch lists in order to confirm purchase eligibility.  
However, Samovar teaches referencing the users identity against public and proprietary watch lists in order to confirm purchase eligibility (Optionally, the ticketing system can determine if an individual to whom a ticket is to be assigned is on a watch list (e.g., a ticket scalper, suspected criminal, system abuser, hooligan, security risk, and/or terrorist/no-fly watch lists). If the individual is on such a watch list, the ticketing system optionally automatically (or under manual control) transmits (e.g., over a network, in the form of an email, SMS message, instant message, or other message-type) a notification to another entity, such as a federal, state, or private security agency, and optionally, a ticket will not be assigned to the individual, or the ticket will be assigned and an alert will be provided to a security entity. Optionally, the ticket system automatically transmits over the network (e.g., in the form of a file or email) the names or other identifiers associated with the ticket purchaser and/or other individuals to whom tickets are to be assigned to a government or non-governmental entity, which can then determine whether the ticket purchaser or individuals or on a watch list, paragraphs 37-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Mork to include, referencing the users identity .
Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044917 to Mork et al., in view of U.S. Patent Application Publication No. 2018/0075527 to Nagla et al.
With regard to claims 6 and 15, Mork discloses the claimed invention, however, Mork does not disclose execute smart contracts to control and record user transactions.  
However, Nagla teaches execute smart contracts to control and record user transactions (The ledger may be maintained through, for example, a “distributed network system”, the distributed system providing decentralized control and storage of the ledger at the one or more entities. The legal unit 508 can be configured to generate a smart contract for the loan or transaction, the smart contract including a debtor electronic signature, a creditor electronic signature, and transaction terms. The legal unit 508 can be configured to determine that the transaction terms are satisfied or violated, trigger a corresponding action, and record another block on the distributed ledger for the transaction. Auditing contracts may be possible using this structure as all events persist in the blockchain distributed ledger. By expressing the contract in the DSL, it may be possible to automate various actions based on the DSL-expressed contract and/or the records stored on the blockchain distributed ledger, paragraphs 81, 156-157 and 200).

With regard to claims 9 and 18, Mork discloses the claimed invention, however, Mork does not disclose create transaction compliance records for financial institution users.  
However, Nagla teaches create transaction compliance records for financial institution users (The identity unit 326 can be configured to provide credit history application to determine one or more credit actions in response to the credit event using a smart contract related to the credit event and the individual. The smart contract including an electronic signature and transaction terms. An example credit action based on terms of a smart contract can be a penalty payment that can be triggered when the credit event indicates a late payment on a loan, for example. By expressing the contract in the DSL, it may be possible to automate various actions based on the DSL-expressed contract and/or the records stored on the blockchain distributed ledger. For example, once a condition from the contract is satisfied (e.g., a date/time is reached, or the price of an object or asset has passed a particular threshold), one or more computer servers hosting or interfacing with the ledger may trigger an action, paragraphs 156-157 and 203).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Mork to include, create transaction .
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044917 to Mork et al., in view of U.S. Patent Application Publication No. 2017/0017773 to Saribekyan.
With regard to claims 7-8 and 16-17, Mork substantially discloses the claimed invention, however, Mork does not disclose register a dispensary for operation within the transaction and identity verification system; and registering the dispensary for operation comprises using a confidence scoring engine to calculate a dispensary confidence score from data collected about the dispensary.  
However, Saribekyan teaches register a dispensary for operation within the transaction and identity verification system; and registering the dispensary for operation comprises using a confidence scoring engine to calculate a dispensary confidence score from data collected about the dispensary ((a) a user at a geographical location using a mobile device logs in to a mobile computer network system; (b) a first directory list is provided, wherein the first directory list comprises a first list of dispensaries. The system in a preferred embodiment dynamically manages a directory list of dispensaries and doctors while also managing user preferences that enables real time aggregation of search results represented by a directory of dispensary and doctor listings.  The system further comprises dispensaries 303 and doctors 309 in communication with portal 304 and application software 300 over the network. The portal allows the 306. This data can be accessed by the patients over the network. The list view conveniently lists the results comprising a list of dispensaries and doctors that are in proximity to the user's location. If more information about a dispensary or doctor in the aggregated directory list is desired, a user can click on the each listing for more information. This will be discussed in greater detail below. FIG. 11 illustrates the directory interface on a mobile device 1101. The exemplary screen shot is provided after a user selects a specific dispensary. Information 1102 is provided, which includes but is not limited to, dispensary name, distance from the user's location, hours of operation, and rating score based on reviews. When visiting a medical cannabis dispensary, it is required for a patient to have verification documents before the patient is allowed to enter the dispensary and purchase medicine, paragraphs 8, 10, 32, 41, and 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Mork to include, register a dispensary for operation within the transaction and identity verification system; and registering the dispensary for operation comprises using a confidence scoring engine to calculate a dispensary confidence score from data collected about the dispensary, as taught in Saribekyan, in order to locate cannabis dispensaries and compare the dispensaries based on reviews (Saribekyan, paragraph 6).

Conclusion
Please refer to form 892 for cited references.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687